COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-146-CR
 
JAMES RYAN GILES                                                            APPELLANT
 
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
            FROM THE 371ST DISTRICT
COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered appellant=s AMotion
For Voluntary Dismissal Of Appeal By Appellant James Ryan Giles.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal.  See id.;
Tex. R. App. P. 43.2(f).
PER
CURIAM
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
August 20, 2009




[1]See Tex. R. App. P. 47.4.